Per Curiam.
[¶1] Daniel Goldsack appeals from a district court's second amended criminal judgments revoking his probation. Goldsack argues the district court clearly erred in finding a probation violation occurred and the State did not prove by a preponderance of the evidence Goldsack violated the conditions of his probation. We affirm under N.D.R.App.P. 35.1(a)(2), (4) and (7). See, e.g., State v. McAvoy , 2007 ND 178, ¶¶ 9, 18, 741 N.W.2d 198 (holding the trial court's factual findings of a probation violation were not clearly erroneous and concluding the court did not abuse its discretion in revoking the defendant's probation).
[¶2] Gerald W. VandeWalle, C.J.
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen
Jerod E. Tufte